Citation Nr: 0821329	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-21 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition, 
claimed as disc disease, lumbosacral strain. 

2.  Entitlement to service connection for an acquired 
neuropsychiatric condition, to include depressive disorder 
and anxiety.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1991 to 
January 1993.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of a special 
processing unit (also known as the Tiger Team) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. The veteran's claim is now in the 
jurisdiction of the RO in Louisville, Kentucky.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a January 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
back condition on the basis that there was no relationship 
between the veteran's current condition and any disease or 
injury during service.  The veteran was informed of this 
decision, including his right to appeal, and he did not 
appeal this issue.  The veteran filed to reopen that claim in 
January 2004.

3.  The evidence received since the January 2002 rating 
decision is either cumulative or redundant; does not relate 
to an unestablished fact necessary to substantiate the claim; 
and does not raise a reasonable possibility of substantiating 
the claim.

4.  The veteran has not been shown to have an acquired 
neuropsychiatric condition, to include depressive disorder 
and anxiety, that is causally or etiologically related to 
military service.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
back condition, is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.1103 (2007).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
back condition.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.156(a) (2007).

3.  The veteran does not have an acquired neuropsychiatric 
condition, to include depressive disorder and anxiety, that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable RO decision on a claim for VA benefits.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In reviewing the veteran's application to reopen his claim of 
entitlement to service connection for a back condition, the 
Board observes that the veteran received a letter from the RO 
in March 2004, prior to the initial decision on the claim in 
July 2004.  This letter informed the veteran of the bases for 
the prior decision's denial of his claim for service 
connection for a back condition, and what evidence would be 
necessary to substantiate the elements required to establish 
the claim.  See Kent, supra.  Specifically, this letter 
informed the veteran that the January 2002 decision denied 
his claim for a back condition, and that he was notified of 
this decision in February 2008.  The letter continued by 
notifying the veteran that in order to reconsider the issue, 
he would have to submit new and material evidence to show 
that the condition was incurred in or aggravated by his 
active military service.  The letter also defined new and 
material evidence.  The letter put the veteran on notice that 
new evidence is evidence that has not previously been 
considered, and that evidence that is merely cumulative and 
tends to reinforce a previously well-established point is not 
considered new.  The letter also put the veteran on notice 
that material evidence is evidence that is relevant to the 
issue of service connection.  The letter also informed the 
veteran in order for the issue to be reconsidered, he must 
submit new and material evidence to show that the condition 
was incurred in or aggravated by his military service; in so 
doing, the letter in effect, notified the veteran of the 
reason for the previous denial.  See id.  Additionally, the 
May 2006 statement of the case (SOC) notified the veteran of 
the reasons for the denial of his application and, in so 
doing, further informed him of the evidence that was needed 
to substantiate his claim.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  In the March 2004 letter, the 
RO informed the veteran about the information and evidence 
that is necessary to substantiate his claim for service 
connection.  Specifically, the March 2004 letter stated that 
the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  

In addition, the RO notified the veteran in the March 2004 
letter about the information and evidence that VA will seek 
to provide.  In particular, the March 2004 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2004 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the March 2004 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Although the March 2004 letter that was provided to the 
veteran did not specifically request or tell him to provide 
any evidence in his possession that pertains to the claim, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  In this regard, the RO has informed the 
appellant in the rating decision and the SOC of the reasons 
for the denial of his claim, and in so doing, informed him of 
the evidence that was needed to substantiate that claim.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the May 2006 SOC informed him that a disability rating 
was assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  In any event, any defects (as 
to substance or timeliness) in the notice as to the assigned 
disability ratings or effective dates are rendered moot as 
service connection in this case is not warranted.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA treatment records and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claims.

The Board also acknowledges that the veteran has not been 
afforded a VA examination in connection with his current 
claims.  Under the law, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability.  38 C.F.R.  
§ 3.159(c)(4).  Although the veteran has not been afforded a 
VA examination in connection with the application to reopen 
the claim for service connection for a back condition, the 
duty to provide a medical examination and/or obtain a medical 
opinion in a claim for disability compensation benefits does 
not apply in cases involving an attempt to reopen a finally 
adjudicated claim unless new and material evidence is 
presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2007).  

In connection with the veteran's claim for service connection 
for an acquired neuropsychiatric condition, the Board 
concludes an examination is not needed in this case because 
the veteran's service medical records are absent for evidence 
of an acquired neuropsychiatric condition, and his post-
service medical records are absent for evidence of such a 
condition which is etiologically related to service.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms"); 
see also Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 2003) 
(noting that the Board has no obligation to obtain a medical 
opinion when there is no competent evidence that the 
appellant's disability or symptoms are associated with his 
service).  Accordingly, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
veteran's claim for service connection for an acquired 
neuropsychiatric condition in this case.  38 C.F.R. § 
3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).

VA has further assisted the veteran throughout the course of 
this appeal by providing him with a SOC, which informed him 
of the laws and regulations relevant to his claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")
I.  New and Material Evidence

The veteran is seeking to reopen his claim of entitlement to 
service connection for a back condition, which was previously 
denied by the RO in January 2002.  Since the veteran did not 
appeal this RO decision, that decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 
20.1103 (2007).

In January 2004, the veteran essentially requested that his 
claim for service connection for a back condition be 
reopened.  The July 2004 rating decision now on appeal did 
not reopen the veteran's claim because the evidence submitted 
since the last final denial was not new and material.  The 
requirement of submitting new and material evidence is a 
material legal jurisdictional issue that the Board is 
required to address on appeal, despite the RO's actions.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

Additional evidence received since the final January 2002 
rating decision consists of various VAMC outpatient treatment 
records, dated from January 1999 through April 2005, a VAMC 
operation/procedure report dated in January 1999, and private 
medical records dated from December 1998 through January 
2004, and from June 1992 through November 1998.  The Board 
has thoroughly reviewed the evidence associated with the 
claims file subsequent to the January 2002 rating decision 
and finds that this evidence does not constitute new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for a back 
condition.  Although this evidence is certainly new, in that 
it was not previously of record, the evidence is not material 
in that it does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  The January 2002 
rating decision denied service connection because the 
veteran's complaints of low back pain during service did not 
represent evidence of a chronic back disorder for purposes of 
establishing service-connection, and his currently diagnosed 
degenerative disc disease involving the lumbosacral spine was 
not shown to be related to his military service.  
Furthermore, the veteran's complaints of back pain during 
service related to his mid-back, whereas his current back 
condition relates to his low back.  The VAMC outpatient 
treatment records, the VAMC operation/procedure report, and 
the private medical records are all negative for any 
indication that the veteran's current back condition is in 
any way connected with the veteran's service.  Therefore, 
after reviewing the evidence submitted by the veteran in his 
attempt to reopen his claim for a back condition, the Board 
finds that new and material evidence has not been presented 
to reopen the veteran's previously denied claim for service 
connection.  See 38 U.S.C.A.§ 5108; 38 C.F.R. § 3.156(a).  

Although the veteran may sincerely believe that his back 
condition is related to his service, as a layperson, he is 
not qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Generally, laypersons are not competent witnesses 
when it comes to offering medical opinions or diagnoses, and 
such evidence does not provide a basis on which to reopen a 
claim of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the veteran's contentions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For these reasons, the Board determines the evidence 
submitted subsequent to the January 2002 rating decision is 
either cumulative or redundant; does not relate to an 
unestablished fact necessary to substantiate the claim; and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Consequently, the evidence 
received since the last final disallowance of the veteran's 
claim is not new and material, and his petition to reopen the 
claim for service connection for a back condition must be 
denied.  38 U.S.C.A. § 5108.

II.  Service Connection 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for an acquired 
neuropsychiatric condition, to include depressive disorder 
and anxiety.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
depression or anxiety.  Moreover, the medical evidence of 
record does not show that the veteran sought treatment for 
depression or anxiety immediately following his period of 
service or for many years thereafter.  In fact, the first 
reference to anxiety and depression in the veteran's medical 
records is not until September 1999, approximately six years 
after the veteran's separation from service.  Therefore, the 
Board finds that depression or anxiety did not manifest in 
service or within several years thereafter.

With regard to the years-long evidentiary gap, in this case 
approximately 6 years, between active service and the 
earliest complaints of anxiety and depression, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury or disease in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
many years between the period of active duty and the first 
complaints of depression or anxiety is itself evidence which 
tends to show that depression or anxiety did not have its 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that depression 
or anxiety manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link the veteran's current depression and anxiety to the his 
military service.  As noted above, the medical evidence does 
not show that there was an event, disease, or injury in 
service to which current depression or anxiety could be 
related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there any competent medical evidence of record, which 
links any current neuropsychiatric disorder to a disease or 
injury in service.  On the contrary, a September 1999 VAMC 
treatment record relates the veteran's depression and anxiety 
to physical and emotional abuse he suffered as a child.

Although the veteran contends that he currently has anxiety 
and depression that is related to his military service, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that an acquired neuropsychiatric 
disorder did not manifest during service and has not been 
shown to be causally or etiologically related to an event, 
disease, or injury in service.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for an acquired 
neuropsychiatric disorder.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Therefore, the Board 
concludes that service connection for an acquired 
neuropsychiatric disorder, to include depressive disorder and 
anxiety, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.303 (2007).


ORDER

As no new and material evidence has been received, the claim 
for service connection for a back condition, claimed as disc 
disease, lumbosacral strain, is not reopened; the appeal is 
denied. 

Entitlement to service connection for an acquired 
neuropsychiatric disorder, to include depressive disorder and 
anxiety, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


